Citation Nr: 0406981	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  03-16 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
January 1973.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decisions of the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied service connection for bilateral hearing 
loss. 

FINDINGS OF FACT

1.  Hearing loss was not manifest during service and an 
organic disease of the nervous system was not manifest within 
one year of separation from service.

2.  Competent evidence of a nexus between bilateral hearing 
loss disability and service is not of record.

CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, and an organic disease of the nervous system cannot 
be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
a November 2001 letter, under a heading entitled "What Must 
the Evidence Show to Establish Entitlement," the RO stated 
that in order to establish entitlement to service connection, 
the evidence must show an injury or disease in military 
service, or an event in service causing injury or disease, a 
current physical or mental disability, and a relationship 
between the current disability and the disease or injury in 
service.

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In the November 2001 letter, under a heading 
entitled "What is Involved in the Compensation Claims 
Process," the RO indicated that it would obtain any VA 
medical records and service records from the military if 
appropriate, and that it would determine what additional 
information it needed to process the claim.  Under a heading 
entitled "You Can Furnish Additional Evidence," the RO 
stated that if the veteran had other medical records which 
had not yet been provided, to send them to the RO as soon as 
possible.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the veteran's service medical 
and personnel records and the VA examination reports.  The 
veteran has not indicated the existence of any additional 
records that would aid in substantiating his claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Factual Background

In a December 1942 physical examination report, examination 
of the right and left ears was normal, and hearing was 15/15 
in both ears.

In a December 1945 physical examination report, examination 
of the right and left ears was normal, and hearing was 15/15 
in both ears.

In a December 1949 physical examination report, examination 
of the right and left ears was normal, and hearing was 15/15 
in both ears.

In an October 1952 report of medical examination, clinical 
evaluation of the ears was normal, and hearing was 15/15 in 
each ear.  In a report of medical history dated in October 
1952, the veteran checked a box indicating that he did not 
have nor ever had ear trouble.

In a January 1955 report of medical examination, clinical 
evaluation of the ears was normal, and hearing was 15/15 in 
each ear.  

In an April 1955 report of medical examination, clinical 
evaluation of the ears was normal, and hearing was 15/15 in 
each ear.  In a report of medical history dated in April 
1955, the veteran checked a box indicating that he did not 
have nor ever had ear trouble.

In a June 1958 report of medical examination, clinical 
evaluation of the ears was normal, and hearing was 15/15 in 
each ear.

In a January 1965 report of medical examination, clinical 
evaluation of the ears was normal, and hearing was 15/15 in 
each ear.  In a report of medical history dated in January 
1965, the veteran checked a box indicating that he did not 
have nor ever had ear trouble.

In a September 1972 retirement physical examination report, 
clinical evaluation of the ears was normal and hearing was 
15/15 in each ear.

The veteran's DD Form 214 indicated that he was a mineman and 
weapons distribution officer.

Service personnel records indicated that the veteran was a 
torpedo officer, mine procurement officer, minesweeping 
officer, mine warfare officer, assistant fleet liaison 
officer (air-laid, in-service mines), mines maintenance 
officer, and that he exercised in-service engineering of 
mines and depth charges, provided "ASW" missile technical 
and logistic support to the operating forces, and provided 
the operation, training, and administration of the mine force 
while engaged in support of wartime operations.  At the time 
of his retirement, he was responsible for the receipt, 
storage, renovation, repair, maintenance, assembly, testing, 
and issue of ammunition, missiles, torpedoes, and other 
weapons in support of the Pacific Fleet and Marine Corps.    

In an August 2001 VA examination report, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
20
45
50
75
LEFT
10
45
45
60
75

Speech audiometry revealed speech recognition ability of 80 
to 88 percent in the right ear and of 56 to 68 percent in the 
left ear.  The veteran reported a negative history of ear 
surgery, otitis media, otalgia, tinnitus, and vertigo, 
although he reported occasional dizziness with quick head 
movement and positive evidence of noise exposure for 25 
years.  The examiner noted that puretones in the right ear 
indicated mild severe hearing loss at 1500Hz-8KHz, and that 
puretones in the left ear indicated mild severe hearing loss 
at 750 Hz-8KHz.  

In a statement dated in November 2002, the veteran asserted 
that during his thirty years of service he worked in many 
different ordnance shops with mines and torpedoes, which was 
very noisy.  He stated that he worked as a tube captain for a 
two-year period firing 60 torpedoes daily, that he reworked 
steam torpedoes which involved piercing sounds as air 
pressure was drained from them, and that while stationed in 
Japan after World War II he burned, exploded, and dumped 
excess ammunition, which was noisy.  He stated that he 
believed that the environments he experienced during his 
thirty years of naval service contributed to his hearing 
loss.

In a January 2003 VA examination report, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
45
60
70
LEFT
20
45
50
70
75

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 percent in the left ear.  
The veteran reported that his post service history was 
negative for noise exposure.  The diagnosis was mild to 
moderately-severe bilateral sensorineural hearing loss above 
500 Hz.  The examiner stated that based on review of the c-
file, it did not appear likely that the hearing loss was 
incurred in service.

In a statement dated in May 2003, the veteran asserted that 
VA based its decision on what he identified as a problem 
while in service, and not on what developed as a result of 
being in service.  He stated that he spent 30 years in the 
Navy, which was a good portion of his life, and that any 
problems he developed post service were more likely a result 
of that service, even though he did not spend his time in 
sick bay while in service.

III.  Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  Each 
disabling condition shown by a veteran's service records, or 
for which he seeks a service connection must be considered on 
the basis of the places, types and circumstances of his 
service as shown by service records, the official history of 
each organization in which he served, his medical records and 
all pertinent medical and lay evidence.  38 C.F.R. § 3.303 
(2003).   

Service connection for organic diseases of the nervous 
system, including sensorineural hearing loss, may be granted 
if manifest to a compensable degree within one year following 
separation from service.  See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).  

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provides the following:

[I]mpaired hearing will be considered to be a 
disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 
94 percent.

38 C.F.R. § 3.385 (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

The Board finds that the preponderance of the evidence is 
against a grant of service connection for bilateral 
sensorineural hearing loss disability.

In order to warrant service connection for bilateral 
sensorineural hearing loss, the evidence must show a current 
disability, a disease or injury in service, and a link 
between the disease or injury in service and the current 
disability, or for an organic disease of the nervous system, 
if manifest to a degree of 10 percent or more within one year 
of separation from service.  The veteran has a current 
disability of bilateral sensorineural hearing loss.  Impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2003).  
The veteran's auditory threshold for the right ear was 40 
decibels or greater at 2000, 3000, and 4000 Hertz, and his 
auditory threshold for the left ear was 40 decibels or 
greater at 1000, 2000, 3000, and 4000 Hertz.

The service medical records indicated that the veteran had 
normal hearing in service.  The veteran has asserted that he 
was exposed to loud noises during service, as he worked with 
many different ordnance shops with mines and torpedoes.  The 
evidence of record indicates that the veteran worked with 
weapons, including weapons testing, throughout his service 
and accepts the veteran's assertions that he was exposed to 
loud noise during that time.  38 U.S.C.A. § 1154(a) (West 
2002); 38 C.F.R. § 3.303(a) (2003).

Competent evidence of a nexus between the veteran's in-
service exposure to loud noise and his current bilateral 
hearing loss is not of record, however.  The service medical 
records indicated that the veteran had normal hearing 
throughout service.  Furthermore, the veteran specifically 
denied hearing loss or problems with his ears during service.  
The examiner in the January 2003 VA examination report stated 
that based on a review of the veteran's claims file, it did 
not appear likely that the hearing loss was incurred in 
service.  Although the veteran has asserted that his in-
service exposure to loud noises caused his current hearing 
loss disability, he does not have the requisite knowledge of 
medical principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu v. Derwinksi, 2 Vet. App. 492, 494 
(1992).  The Board further notes that sensorineural hearing 
loss was not manifest to a compensable degree within one year 
following separation from service.  The first objective 
evidence of hearing loss was in August 2001, almost 30 years 
after discharge from service.  The Board also notes that the 
veteran did not claim that he had noticed a decreased 
auditory acuity during service or that there had been 
continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 
488 (1997).  It is clear that the veteran honorably served 
his nation and that he was exposed to loud noise during 
service.  However, there is no objective or subjective 
(competent) evidence of hearing loss during service, within 
one year of separation or linking the remote onset to 
service.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for bilateral hearing loss, and there is no doubt 
to be resolved.  Gilbert, 1 Vet. App. at 55.

ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



